DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-21 are pending and presented for examination. Claims 5, 9, 10 and 12 are amended, claim 11 was cancelled, and claims 18-21 newly added via the instant amendment dated 10 August 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 10 August 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 5 and 13-15 under 35 U.S.C. 102(a)(1) over Wang is WITHDRAWN over the instant amendment removing sulfuric acid as Wang disclosed that and no other acid claimed. As is the rejection of claim 16 under 35 U.S.C. 103 as the base rejection was withdrawn.

The rejection of claim 5 under 35 U.S.C. 102(a)(1) over Xie is WITHDRAWN over the instant amendment as Xie disclosed sulfuric acid and no other now claimed acid. As is the rejection of claim 16 under 35 U.S.C. 103 as the base rejection was withdrawn.

The rejection of claims 5 and 8 under 35 U.S.C. 102(a)(1) over Bu is WITHDRAWN over the instant amendment limiting the organic acids, Bu disclosed oleic acid which is now not claimed. As is the rejection of claim 16 under 35 U.S.C. 103 as the base rejection was withdrawn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 are allowed for reasons of record as laid out in the Office Action dated 11 May 2021 which is incorporated by reference in its entirety.
As to new claims 18-21, they claim the method of making of what is claimed in claim 1 and as such is allowable for the same reasons.
As to claim 5 and those dependent thereon, none of the cited prior art either alone or in combination discloses specifically stabilizing of rhodochrosite (which is a particular structure of manganese carbonate) via treating the rhodocrosite with an aqueous solution of an acid or salt thereof of phosphoric, pyrophosphoric, citric, oxalic, acetic, tartaric, and/or ethylenediaminetetraacetic acid and then drying it. Wang is the closest piece of prior art and it is drawn to sulfuric acid usage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796